Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are allowable in view of the prior art of record.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests:
receiving a request to enable a user account of a cloud provider network to deploy computing resources within an availability group, wherein the availability group is associated with at least one provider substrate extension of a cloud provider network, and wherein each of the at least one provider substrate extension: includes a computer system that provides capacity for execution of customer compute instances, and is controlled at least in part by a control plane of the cloud provider network; receiving a request to associate a first subnet with the availability group, wherein the first subnet is associated with a virtual private cloud (VPC) of the cloud provider network, and wherein the VPC includes a second subnet associated with a region of the cloud provider network; receiving a request associated with the user account to launch a computing resource in the availability group; determining that the user account has enabled launching computing resources into the availability group; and sending instructions to a provider substrate extension of the availability group to launch the computing resource, wherein the computing resource is launched in the first subnet associated with the availability group [claim1];
receive a request to enable a user account of a cloud provider network to deploy computing resources within an availability group, wherein the availability group is associated with an edge location inside a cellular service provider network, receive a request to associate a first subnet with the availability group, wherein the first subnet is associated with a virtual network of the cloud provider network, and wherein the virtual network includes a second subnet associated with a region of the cloud provider network, receive a request to launch a computing resource in the availability group, and send instructions to the edge location of the availability group to launch the computing resource, wherein the computing resource is launched in the first subnet [claims 4 & 17].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
03/14/2022